Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2021 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rendering engine for displaying”, “user interface for”, “search functionality for”; these elements are comprised in an application loaded into the storage – i.e. the application loaded into the storage is therefore not considered as software per se.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof – i.e. the engine/user interface/search functionality element are described in the Spec. and the drawings as being loaded into the storage, since they are comprised in the application, and the application itself is loaded into storage.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: 
creating a business profile for the business, said business profile comprising a business name, a business location, at least one business category, at least one business photo, a business calendar and at least one business service available at the business location; creating a personal user profile for the personal user, said personal user profile comprising a username and a personal user calendar; connecting at least one social media account of the personal user to the personal user profile; connecting at least one electronic payment provider of the personal user to the personal user profile; executing a search for a business profile based on a set of search criteria; displaying a set of search results of business profiles based on said search criteria; selecting a business profile from the set of search results; granting communication permission between the personal user and other personal users within a set distance radius; sending a message from the personal user to another personal user within the set distance radius; sending an electronic payment from the personal user to another personal user within the set distance radius. Claim 1 also recites the abstract concept of managing personal behavior or relationships or interactions between people, which represents a method of organizing human activity and has been identified as an abstract idea by the 2019 PEG: creating a business profile for the business/creating a personal user profile for the personal user, said personal user profile comprising a username and a personal user calendar/executing a search for a business profile based on a set of search criteria/selecting a business profile from the set of search results. 
	This judicial exception is not integrated into a practical application. Claim 1 includes the additional element of data gathering – i.e. determining the location of the personal user, which represents insignificant extra-solution activity.  The additional element does not improve the functioning of the computing device or another technology/technical field, nor does it apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, determining the location of the personal user represents insignificant extra-solution activity – i.e. data gathering.  It does not improve the functioning of the computing device or another technology/technical field, nor does it apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claim 11 is directed to a system for performing the claimed limitations of claim 1, thus meeting the Step 1 eligibility criterion. The claim recites the same abstract idea of Claim 1. Claim 11 performs the claimed limitations of claim 1 using only generic components of a networked computer system - the processor/memory/storage/Internet connection/means for locating the computing devices (described in the Spec. as a GPS component)/application/server represent generic computing elements. Therefore, claim 11 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
Remaining dependent claims 2-10, 12-20 further narrow the abstract ideas of the independent claims themselves. The claims do not include any other additional elements. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vaananen (11315091) describes integrating social networks and payment networks to a seamless network, to allow users to make online payments through the integrated system; however, it lacks the combination of claimed elements of the independent claims.
Zhao (10846680) describes multi-payer, location-based payment, wherein at least one of the payers is associated with a social network; however, it lacks the combination of claimed elements of the independent claims.
Speiser (8774781) describes facilitating payments via mobile devices, including linking account identifiers with customer data including social networks IDs; however, it lacks the combination of claimed elements of the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
10/4/2022